Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tire stop of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-11, 13, 16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lagier (US Patent no. 8,827,363) in view of Green (US Patent no. 7,641,086). Lagier disclose a bicycle parking structure comprising all the claimed features of applicant’s invention as illustrated below. Additionally, Lagier discloses a surface (rod 15a, 15b) to which a bicycle can be locked by a conventional U-lock (any portion of support hangers at 15a, 15b, figure 7 can receive a bike U-lock for example).

[AltContent: textbox (Tire stop)][AltContent: arrow][AltContent: textbox (2nd leg)][AltContent: textbox (First leg)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd crossbar)][AltContent: arrow]
    PNG
    media_image1.png
    476
    754
    media_image1.png
    Greyscale

[AltContent: textbox (at least a portion of the body is angled other than perpendicular with respect to a longitudinal axis of the crossbar assembly.  )][AltContent: arrow]
    PNG
    media_image2.png
    533
    885
    media_image2.png
    Greyscale


.
Claims 4-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lagier (US Patent no. 8,827,363) in view of Green (US Patent no. 7,641,086) as applied to claim 1 above, and further in view of French patent to Greffe et al (French Patent no. 2,558,430A).  Lagier and Green combined disclose a bicycle parking structure comprising all the claimed features of applicant’s invention as illustrated except for the each hanger mount to crossbar assembly at two or more heights and height of the hangers are staggered along the length of the cross bar.  Greffe discloses a bicycle rack comprising hangers (figure 2) adjustably mounted onto a crossbar (1g, figure 2) which are staggered (figures 2 and 5).  Such staggering of hangers on a bicycle rack has the well-known advantage of supporting more bicycles by placing hangers closer together to facilitate efficient use of space.  It would have been obvious to one of ordinary skilled in the art to have modify the hangers of Lagier and Green combined such that they are staggered as taught by Greffe for the well-known advantage of efficient use of space.  
.
Claims 15 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lagier (US Patent no. 8,827,363) in view of Green (US Patent no. 7,641,086) as applied to claims 1, 16, and 18 above, and further in view of Olsen (US Pub. No. 2012/0027560).  Lagier and Green combined disclose a bicycle parking structure comprising all the claimed features of applicant’s invention as illustrated except for body made of steel tubing.  Olsen discloses a bicycle rack having at least the body (104, figure 1) of the bicycle-hanging component is made of squared steel tubing (paragraph [0044]). It would have been obvious to one of ordinary skilled in the art to have made the body of Lagier and Green combined of squared steel tubing as such material is old and well-known in the bicycle support art as demonstrated by Olsen.
Claims 1-14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US Patent no. 6419096) in view of Lagier (US Patent no. 8827363).  Shepherd discloses a bicycle parking structure comprising a plurality of bicycle hangers (36, 37, and 56, 57), each bicycle hanger being configured to support a bicycle in a substantially vertical position (bicycle in dashline supported on hook 240, figure 7), such that a front wheel of the bicycle is located substantially vertically above a other than perpendicular with respect to a longitudinal axis (see illustration below) of the crossbar assembly, and an arm (40, 60, figure 1) configured to pass through a front wheel of a bicycle so that an underside of the front wheel rim rests on top of the arm (figure 7). 
However, Shepherd does not disclose wherein each of the bicycle hangers may be secured to the crossbar assembly or unsecured from the crossbar assembly, the unsecured bicycle hanger being movable to a different position along the length of the crossbar assembly without being removed from the crossbar assembly.
Lagier discloses each of the bicycle hangers may be secured to the crossbar assembly or unsecured from the crossbar assembly, the unsecured bicycle hanger being movable to a different position along the length of the crossbar assembly without being removed from the crossbar assembly (as illustrated above). 
It would have been obvious to one of ordinary skilled in the art to have modify the bicycle hangers of Shepherd such that each of the bicycle hangers may be secured to the crossbar assembly or unsecured from the crossbar assembly, the unsecured bicycle 
Additionally regarding claims 4 and 5, Shepherd discloses wherein the structure is configured so that the heights of the bicycle hangers (top end of hangers adjacent 40 and 60) are staggered along the length of the crossbar assembly (figure 1).
Additionally regarding claims 10 and 13, Shepherd discloses further comprising:(a) a first wall bracket (64, figure 1) configured for mounting a first end of the crossbar assembly to a wall and a second wall bracket (64, figure 1) configured for mounting a second end of the crossbar assembly to the wall; or (b) a first leg (endmost support 56, figure 1) configured for supporting a first end of the crossbar assembly and a second leg (the other endmost support 56, figure 1) configured for supporting a second end of the crossbar assembly.
Regarding claim 11, Shepherd does not disclose tire stop spanning between first and second leg aligned with the rear tire.  Lagier teaches providing a tire stop (see illustration above) between first and second leg that is aligned with the rear tire to support a rear of the bike. It would have been obvious to one of ordinary skilled in the art to have modify the bike rack of Shepherd such that a tire stop is provided to support a rear of the bike as taught to be desirable by Lagier. 
Additionally, regarding claims 12 and 14, Shepherd discloses in which either (a) the second wall bracket is also configured to mount the first end of an additional crossbar assembly to the wall or (b) the second leg is also configured to support the first end of an additional crossbar assembly (see illustration below).

    PNG
    media_image3.png
    777
    1052
    media_image3.png
    Greyscale


Claims 15 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shepherd (US Patent no. 6419096) in view of Lagier (US Patent no. 8827363) as applied to claims 1, 16, and 18 above, and further in view of Olsen (US Pub. No. 2012/0027560).  Shepherd and Lagier combined disclose a bicycle parking structure comprising all the claimed features of applicant’s invention as illustrated except for body made of steel tubing.  Olsen discloses a bicycle rack having at least the body (104, figure 1) of the bicycle-hanging component is made of squared steel tubing (paragraph [0044]). It would have been obvious to one of ordinary skilled in the art to have made .
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record discloses bike racks of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc